DARGAN, C, J.
Richard Paulett, who resided in the State of Georgia, being possessed of certain slaves, executed a deed, by which he conveyed them to his children, to be divided when his youngest child arrived at the age of fifteen years. Before the division took place, Lucy Smith Paulett, one of the daughters of the grantor, conveyed her undivided interest to her brother, Lewis Paulett, in trust, that he should take the same into his possession when divided, and retain it for her use and benefit, and for the use and benefit of the issue of her body, and at her death convey the same to such of her issue as should be living at her death. After the execution of the latter deed, Lucy Smith Paulett intermarried with William McMichael, by whom she had several children. The slaves were divided between the. children of Richard Paulett, and Bob, Jinny and Maranda fell to the lot of Lucy. These slaves went into the possession of William McMichael, the husband, who sold Bob, but yet retains the possession of Maranda. Jinny, the other slave that fell to the lot of Lucy, is dead. William McMichael removed to the State of Alabama, and his wife died here; and this bill is filed by her children against William McMichael, their father, and others, to whom a portion of the slaves (being the issue of the females) were hired. The chancellor dismissed the bill, on the ground that the deed executed by Lucy to her brother in trust for her and her issue, created in her an estate tail, and consequently her husband, by virtue of his marriage, took the entiro *751tight to the slaves, to the exclusion of her issue living at her death-.
We entertain no doubt but that the decree, dismissing the bill, must be affirmed, without regard to the question whether the remainder over to- the issue of Lucy S. Paulett be valid or not. For if -it were admitted even that the chancellor was wrong in the ■construction of the deed, and that the children of Lucy, by virtue thereof, became entitled to the slaves after the death of their mother, still it is manifest that they have a perfect legal remedy; for their title would be a legal and not an equitable one, and there would be no impediment in the way of their suing at law. The general rule of law is, that when the objects of the trusts are fully performed, the title of the trustee ceases, and the legal, as well as the equitable title, will be vested in the beneficial owner, unless indeed it plainly appears that it was the intention of the grantor that the legal title should continue in the trustee, notwithstanding the trusts are fully executed-. If the trusts be created by will, the -courts will presume that the testator intended to give the trustee exactly that quantity of estate necessary to the completion of the trusts. It was on this principle that the case of Lord Saye & Scale v. Jones, 1 Eq. Cases, was decided; there lands were devised to trustees and their heirs to pay legacies and annuities, and then to pay the surplus rent into the proper hands of a married woman, and after her death to stand seized of the lands to the use of the heirs of her body. It was decreed that the trustees took the legal title during the life of the feme c&bert, but that after her death it vested in the heirs of her body.—See also, Robinson v. Gray, 9 East. 1; Hill on Trustees, 239.
It is true that courts are more cautious, when the trusts are created by deed, in restraining the title of the trustee to the mere purposes of the trusts, and will not cut down the title of the trustee to a life estate, or other less interest, in opposition to the language of the deed, merely because an estate in fee was unne - cessary to the completion of the trusts.-Wykam v. Wykam, 18 Ves. 420-23; Hill on Trustees, 251. But where the instrument by which the trusts are created clearly contemplates that the title of the trustee shall cease upon the performance of the trusts, then the legal title must determine on the performance of the trusts; otherwise the trustee would take a larger estate than was intended by the grantor.
*752Applying this principle to the case before us, we entertain nci doubt but that the title of the children of Mrs-.McMicheal (if they' have any at all) to the slaves in question, is purely a legal one. It is clear that the deed, by which the legal title was conveyed to the trustee, contemplates that his title should cease upon thei death of Lucy S. Paulett, the mother of the complainants; for he is there directed by the deed to convey the slaves to her children then living. This clearly shows that it was not the intention of Lucy S. Paulett that the trustee should retain the legal title longer than she lived, but that it should cease at her death. Nor can it be insisted that the legal title remains in the trustee until he actually makes a written conveyance; for the subject of the trust being personal property, the legal title will pass to the cestuis que trust by the mere delivery of the property in pursuance of the trusts. Upon the marriage of William McMichael' with Lucy S. Paulett, he became entitled to the estate reserved' to her by the deed, and as he received the slaves into his possession, and held them until the death of his wife, the trust was completely executed, and the children of Lucy S., his wife, if entitled at all, then became entitled to the slaves, and could have maintained trover or detinue for them against any one who detained them; for the title of the trustee then ceased, and there was no need of an actual written conveyance to invest the children with this legal title.
But it is insisted, that the prayer for a division of the slaves, amongst the complainants gives the court jurisdiction. But this cannot be. If we admit that equity will take jurisdiction to. divide personal property amongst joint owners, this equity exists amongst the complainants themselves, and cannot convert their legal title against the defendants into an equitable one,. Parties may have joint interests in property, and equities as between themselves, but this equity will not enable them as complainants to file a bill in equity to redress an injury done to their joint legal title. On this ground the bill must be dismissed.
Whether the plaintiffs have any title to the slaves even at law, that is, whether they can take the remainder created by this deed, or whether their mother became entitled to the absolute property, as the case now stands, we will not decide; for it is not absolutely necessary to the disposition of the case, and we should prefer to have that question re-argued before deciding it.